SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 6-K REPORT OF FOREIGN ISSUER PURSUANT TO RULE 13a-16 OR 15b-16 OF THE SECURITIES EXCHANGE ACT OF 1934 For the month of December, 2013 Cresud Sociedad Anónima, Comercial, Inmobiliaria, Financiera y Agropecuaria (Exact name of Registrant as specified in its charter) CresudInc. (Translation of registrant´s name into English) Republic of Argentina (Jurisdiction of incorporation or organization) Moreno 877 (C1091AAQ) Buenos Aires, Argentina (Address of principal executive offices) Form 20-Fx Form 40-Fo Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes o No x CRESUD S.A.C.I.F. and A. (THE “COMPANY”) REPORT ON FORM 6-K Attached is an English translation of the letterfiled by the Company with the Comisión Nacional de Valores and the Bolsa de Comercio de Buenos Aires onNovember 29, 2013: By letter dated November 29, 2013, the Company reported that ithassigneda loan withIRSA Inversiones y Representaciones SociedadAnonima ("IRSA") for up tothe sumofUSD26,500,000for a periodof 180days at a rateof 1.5% (Nominal Annual Rate) in whichtheCompany is the lender and IRSA, the borrower. The Audit Committee has no objections towards this transaction. SIGNATURES Pursuant to the requirements of the Securities and Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized, in the city of Buenos Aires, Argentina. Cresud Sociedad Anónima, Comercial, Inmobiliaria, Financiera y Agropecuaria By: /S/ Saúl Zang Name: Saúl Zang Title: Vice Chairman of the Board of Directors December 2, 2013
